Yan Brunt, P. J.:
The single question presented for decision upon this appeal is, has the assignee in bankruptcy of the defendants Engelhorn & Marsily the right to collect as such assignee the moneys awarded to them for war premiums pursuant to the provisions of the act of congress of 1882. (Chap. 195 of 1882.)
In the consideration of this question it must be borne in mind that, in the proceedings of the United States government under the treaty of Washington, as those proceedings finally shaped themselves, the government was acting as the trustee to enforce the claims of its citizens for losses sustained because of the breach of the law of nations by Great Britain, which claims could only be enforced through its intervention, and that the money paid under the Geneva award was paid to satisfy claims of individual citizens of the United States who had suffered loss by reason of the violation by Great Britain of the law of nations, and not by way of indemnity to the United States government. There was, therefore, a moral obligetion upon the part of the United States government, when it received *179the amount awarded as an indemnity to its citizens for a certain class of losses, to devote the award so received to the purposes for which it was made. In fact, the government of the United States became the trustee for these parties whose claims for indemnity it had enforced. (Gracie v. The New York Ins. Co., 8 Johns., 237; approved Comegys v. Vasse, 1 Pet., 193.) When the United States government had satisfied all these obligations there was no further duty imposed upon it, so far as its own citizens were' concerned, in respect to the funds in its hands if any remained. Its duties as trustee had then terminated, and what was done by the United States with such balance was a matter of no concern to any person or government, except, perhaps, that of Great Britain.
Citizens of the United States who had paid war premiums during the rebellion occupied a very different position in respect to the obligations of its government to them, from those who had suffered losses for which the government had received compensation. In the one case no duty of reimbursement existed any more than existed in favor of those who had paid, during the war, war taxes which were largely increased undoubtedly because of the action of Great Britain, whereas, in the other, the United States government, in insisting upon indemnity, claimed to represent the losses sustained by its citizens, and such losses formed the basis of its recovery.
The respondent places his right to a recovery upon the grounds stated in an opinion given by Mr. Commissioner French one of the members of the Court of Commissioners of Alabama Claims, sustained, as it is claimed, by the authorities cited by Mm. A large number of authorities are cited and commented upon in the learned opimon referred to, but it seems to us that an examination of those cases demonstrated that a condition of affairs existed in each of the cases cited differing radically from the facts involved in the case at bar. Each one of these cases depended upon a claim arising out of an unjust capture.
Mr. Justice Story, in delivering the opinion of the court in the case of Comegys v. Vasse (supra), says :' “ The right to indemmty for an unjust capture, whether against the captors or the sovereign, whether remediable in his own courts or by Ms own extraordinary interposition and grants upon private petition, or upon public negotiation, is a right attached to the ownersMp of the property itself.” The *180case then under discussion was one in which our government had demanded indemnity from the government of Spain because of the illegal capture of vessels and cargoes of American citizens by the latter, and this claim had been recognized by the Spanish authorities. Such indemnity had been demanded by our government as a matter of right, and as such had been granted by Spain, and hence our government became the trustee for those whose claims it had enforced by means of the treaty. The case of the United States v. Hunter (5 Mason, 62), depended upon a claim arising under the same treaty.
The case of Milnor v. Metz (16 Peters, 221,) was one in which a gauger in the service of the United States, receiving the salary allowed by law, performed extra services for which compensation was not provided, and his claim for payment therefor was, for that reason, disallowed by the accounting officers of the treasury. Congress having by special act provided for its payment, it was held that the right to payment had passed under an assignment of the claimant’s estate and effects made by the claimant in compliance with the insolvent law of Pennsylvania where he resided. This case was decided upon the principle that an equitable claim which could not be enforced in law, i. e., as against the government of the United States or a foreign government, but existing at the time of the assignment and afterwards realized, passes to the assignee.
The case of Phelps v. McDonald (99 U. S., 298), was one in which a claim existed against the United States, of which the commission organized under the treaty between the United States and ■Great Britain of May, 1811, took cognizance, and for the payment of which an award had been made.
In the case of Leonard v. Nye (125 Mass., 155), the claim, which was held to have passed by assignment, was one of those embraced-within the provisions of the award and arose out of an unjust capture.
In the case of Bachman v. Lawson (109 U. S., 659), the claim also was one arising from an unjust capture. Each and every one of the foregoing cases depended for its decision upon the principle that the claim was founded upon the law of nations, according to which a foreign government is bound to indemnify against unjust capture, and it was the recognition of this law which formed the basis of the Geneva award.
*181It may be true that remuneration cannot be recovered against tbe foreign government by action at law, but if justice be not done, tbe government of tbe injured citizen, in tbe exercise of its discretion, will protect and enforce Ms rights, a duty which the government of the United States attempted to fulfill by the treaty of "WasMngton towards its citizens who had been injured by the violation of the law of nations by Great Britain. The cases cited, therefore,' have no bearing upon the question now before us for decision.
In the case at bar it is not pretended that under the law of nations any person who paid war premiums had any claim against the foreign government as in the case of capture. Indeed, the unanimous decision of the Geneva tribunal was hostile to tMs view, and it was expressly held that such claims presented no demand which was recognized by the law of nations, and they were accordingly entirely excluded from consideration by that tribunal. Those persons, therefore, who had paid enhanced premiums of 'insurance, had no claim against the foreign government, such as exists and is recognized by the law of nations in the case of unjust capture.
One important point, which must not be lost sight of in the consideration of this question, is the fact that even in the case of an unjust capture, the claim of the party injured is not primarily against his own government, bnt against the foreign government which has, in violation of the law of nations, inflicted the damage; and the government of the party injured is only the agent through which the demand is enforced, and a claim arises against it only when collection has been made from the offending foreign government.
Because of enhanced premiums of insurance paid, no claim arises, as we have seen, against the foreign government, the party paying has no demand to be enforced, and if any payment were made on that account by the offending foreign govenment, it would be a mere donation, having no foundation in right. It is undoubtedly true, that if the government of Great Britain had made a payment to our government out of good will, because of claims for enhanced premiums of insurance, that upon the receipt of that money a moral obligation would have rested upon our government to distribute such fund amongst those who came within the class; but there being no claim existing in favor of these parties against *182the foreign government which our own government could or did enforce, there was not even a moral obligation upon our government to devote money which had been paid to them for one purpose, to another object.
In its whole course against Great Britain, the government of the United States was enforcing rights recognized to exist under the law of nations, and all that was allowed was indemnity for the violation of those rights. The distribution of the surplus of the Geneva award to those who had paid enhanced premiums of insurance was, therefore, the giving of a mere bounty to those who had, perhaps, suffered during the war, but who had no claim, either legal or equitable, upon anybody for indemnification. To hold that such a claim upon the charitable consideration of the government could pass by assignment would make it necessary for us to decide that a pension, granted upon the ground of disabilities incurred in the military service, would pass by assignment made subsequent to the rendition of the services, and before the right to a pension had been given by the government.
It seems to have been assumed by the learned commissioner that the case of Emersons Heirs v. Hall (13 Peters, 410) is seemingly in conflict with the cases cited by him. Upon examination we fail to find any such seeming conflict. The case certainly is in conflict with the conclusion reached by the learned commissioner, but the cases cited to. support that conclusion proceed upon facts essentially different from those before the court in the cases which were then and are now under consideration. In the case of Erwin v. The United States (91 U. S., 392) it was held that there was a claim against the government and that it passed to the assignee. In the case at bar there is no claim against anybody because of the alleged wrong done and consequently there was nothing upon which the assignment could act.
The judgment appealed from must, therefore, be reversed and new trial ordered with costs to the appellant to abide the event,
Daniels and Bartlett, JJ,, concurred.
Judgment reversed and new trials ordered, with costs to the appellant, to abide event.